Jenney, J.
The plaintiff contends that he is entitled to recover for an injury sustained by him on January 9, 1919, as the result of a fall upon snow and ice upon the front steps of a two-story house, a part of which he occupied as a tenant at will of the defendant. No question of notice of the accident is involved. The tenancy began in June, 1918.
The plaintiff and his family lived upstairs and the defendant resided on the ground floor. There were two front doors, both opening upon a piazza from which four or five steps led to the street. The piazza and steps were used in common.
The other facts were for the most part in controversy, but, considering the evidence in the aspect most favorable to the plaintiff, they could have been found to be as follows: A few days before the accident the plaintiff talked with the defendant about ice and, referring to the steps said, “It is very dangerous, somebody will be hurt;” and the latter replied, “I will try to clean . . . [the steps] up.” The ice then extended from top to bottom of the steps and looked very slippery. The defendant had removed the ice some few times prior to the accident both before and after this conversation, but not immediately before the plaintiff received his injury. The ice was rough and uneven looking as if it had been walked upon. Another witness testified that the defendant, when told that he should clean off the ice, said, “I will take care of it.”
The judge directed a verdict for the defendant and the case is here upon his report. No question of pleadings has been considered. It is not urged that the evidence did not warrant a finding that the plaintiff failed to exercise due care; and it is assumed that the ice and snow rendered the steps dangerous for use and that the defendant knew of their condition.
The relation of landlord and tenant imposed on the defendant no duty to remove from the steps ice naturally accumulating thereon. Woods v. Naumkeag Steam Cotton Co. 134 Mass. 357.
There was no evidence that the contract of letting bound the defendant to keep the premises safe for use or that any such contractual relation was thereafter created. Miles v. Janvrin, 196 Mass. 431; S. C. 200 Mass. 514.
If a danger existed and continued, it was because of mere inaction. It did not appear that the condition of the ice was caused *382by any negligence or wrongful act of the defendant. The landlord did not do work gratuitously undertaken in a negligent manner. The danger was not caused by any misrepresentation on his part. There was no liability unless the defendant’s failure to keep a gratuitous promise to clean and take care of the steps, and unless his removal of the ice from the steps some few times before the accident and before and after the conversations referred to, created a duty to remove the snow and ice upon which the plaintiff fell. See Nash v. Webber, 204 Mass. 419; O’Donoughue v. Moors, 208 Mass. 473; Callahan v. Dickson, 210 Mass. 510; Erickson v. Buckley, 230 Mass. 467. Compare McKeon v. Cutter, 156 Mass. 296; McLean v. Fiske Wharf & Warehouse Co. 158 Mass. 472; Kearines v. Cullen, 183 Mass. 298; Phelan v. Fitzpatrick, 188 Mass. 237.
If it be assumed the evidence was sufficient to justify a finding that the defendant had undertaken the duty described, nevertheless there was nothing to that effect within the contract of hiring either as a part of its original terms or by modification thereof, and hence the obligation was gratuitous, and the defendant was not liable unless his failure to remedy the dangerous condition was evidence of gross negligence. Massaletti v. Fitzroy, 228 Mass. 487, 509. Bergeron v. Forest, 233 Mass. 392.
The existing condition was not a hidden defect; neither was it the result of a positive act; at the most it was in consequence of inaction. In the circumstances, the failure to remove the snow and ice, although they had been upon the steps some days, did not constitute gross negligence.
It follows that the verdict for the defendant was properly directed and that in accordance with the terms of the report judgment should be entered thereon.

So ordered.